Citation Nr: 0918388	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  06-18 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) pension benefits in the 
amount of $8,291.00, to include the preliminary issue of the 
propriety of the debt.

2.  Entitlement to individual unemployability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1945 to July 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 decision by the Committee 
on Waivers and Compromises and a September 2006 rating 
decision by the Detroit, Michigan, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

The Veteran participated in a local hearing at the RO in 
February 2005.  The transcript is associated with the claims 
folder and has been reviewed.  In January 2007, the Board 
remanded these claims as the Veteran had filed a notice of 
disagreement with the 2005 and 2006 decisions, but had not 
been issued a statement of the case (SOC).  In October 2008, 
the SOC was issued, and in December 2008 the Veteran 
perfected his appeal.

In the December 2008 substantive appeal, the Veteran 
requested a Central Office hearing.  Such a hearing was 
scheduled in May 2009, but the Veteran became ill.  He 
subsequently cancelled his request for a hearing before the 
Board, and his representative submitted argument on his 
behalf. 

In the May 2009 written presentation to the Board, the 
Veteran's representative questioned the status of the appeal 
of the Board's January 2007 decision, which not only remanded 
the two claims identified above, but also denied an earlier 
effective date for compensation benefits for right femoral 
neuropathy under 38 U.S.C.A. § 1151.  A copy of a memorandum 
decision by the United States Court of Appeals for Veterans 
Claims, which affirmed that part of the Board's January 2007 
decision, is now part of the claims file. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

The record reflects that the Veteran was awarded non-service 
connected pension benefits by a May 2000 rating decision.  A 
September 2001 rating decision awarded the Veteran a special 
monthly pension for being housebound.  In September 2003, the 
Veteran was notified that his pension was to be reduced 
because the RO was notified by the Social Security 
Administration (SSA) that the Veteran was receiving more 
Social Security benefits than was previously reported.  The 
letter explained that the Veteran would be notified regarding 
the overpayment and the amount that he owed.  In September 
2004, the Veteran was sent another notification letter 
regarding a separate overpayment of VA benefits.  In the 
letter, the VA Pension Center of Milwaukee, Wisconsin 
explained to the Veteran that they received information from 
the Office of Regional Counsel which showed that the Veteran 
received a lump sum award.  It was explained that the lump 
sum was considered countable income and that the Veteran 
exceeded the maximum annual income limit.  In addition, it 
was noted that VA was informed of the lump sum payment in 
July 2004 by the Office of Regional Counsel and, therefore, 
it was assumed that the Veteran received the lump sum payment 
in July 2004.  The letter proposed to discontinue the 
Veteran's pension benefits in August 2004.  In a March 2005 
decision, the Committee denied the Veteran's request for a 
waiver of the overpayment.  The decision found that the 
Veteran was at fault for not reporting changes in his income 
that could affect his entitlement to pension benefits.  It 
was also noted that the Committee reviewed the financial 
statement and that the Veteran's income exceeded his 
expenses.  Furthermore, the decision noted that the Veteran 
reported that he could pay $125.00 per month to repay his 
debt.  

Initially, the Board observes that the Veteran has challenged 
the validity of his debt.  During his February 2005 hearing, 
the Veteran reported that he was unaware of the type of 
benefits he was receiving and the amount of debt that he 
owed.  He also noted that it was unclear as to whether the 
overpayment amount included the earlier notification letter 
regarding an overpayment due to an increase in Social 
Security benefits.  The Veteran's representative also noted 
that there was confusion as to the amount of the overpayment.  
The Court has held that when the validity of the debt is 
challenged, a threshold determination must be made on that 
question prior to a decision on the waiver of indebtedness.  
See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  A 
debtor may dispute the amount or existence of a debt, which 
is a right that may be exercised separately from a request 
for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) 
(2008); see also VAOPGCPREC 6-98.  The propriety and amount 
of the overpayment at issue are matters that are integral to 
a waiver determination.  See Schaper, 1 Vet. App. at 434.  
Consequently, the Board finds that the issue as to whether 
the debt is proper must be adjudicated.  

Furthermore, upon review of the record, the Board finds that 
additional evidentiary development must be completed.  First, 
it is unclear as to how the overpayment amount of $8,291.00 
was determined.  As noted above, the Veteran was notified in 
September 2003 regarding an overpayment related to Social 
Security benefits.  The Veteran was also notified in 
September 2004 regarding an overpayment related to a lump sum 
award.  In reviewing the Committee's March 2005 decision, it 
is unclear as to whether the overpayment amount included 
Social Security benefits and/or the lump sum award.  There is 
no supporting documentation to reveal how the overpayment 
amount was determined.  In light of the unclear evidence of 
record, the Board finds that the Veteran should be given the 
opportunity to verify his monthly countable income for the 
years of 2003 to 2005.  Thereafter, an audit should be 
conducted which would reveal precisely the period of the 
overpayment, what income was considered in calculating the 
Veteran's countable income in order to derive the amount of 
the Veteran's VA benefits, and what benefit amounts were due 
and paid to the Veteran.

The Board also observes that the March 2005 Committee's 
decision noted that the Veteran's financial statement was 
reviewed in connection with the decision.  However, after 
carefully reviewing the claims folder, the Board has found no 
such financial statement.  Consequently, the Board finds that 
the Veteran should be afforded an opportunity to complete and 
return a financial status statement.    

In addition, the Board observes that the September 2004 
notification letter from VA Pension Center stated that it was 
assumed that the Veteran received his lump sum award in July 
2004 since that was the date that the VA Pension Center 
received notification from the Office of Regional Counsel.  
After reviewing the record, the Board finds that there is no 
documentation that shows when the Veteran received his lump 
sum award nor is there any documentation aside from the 
notification letters, Committee's decision, and the Veteran's 
lay statements, that shows the exact amount of the lump sum 
award.  As the lump sum award is necessarily related to the 
issue of overpayment and, ultimately, the issue of 
entitlement to a waiver of the overpayment, the Board finds 
that documentation of the lump sum award should be obtained 
and associated with the claims folder.  

It is also unclear as to whether the unreported income that 
created the present overpayment was derived through an IVM.  
If the IVM folder is available, it should be forwarded to the 
Board.  

Of final note, the record reflects that the issue of 
entitlement to individual unemployability was remanded by a 
January 2007 Board decision to issue a Statement of the Case.  
This has not been accomplished.  Therefore, the issue of 
entitlement to individual unemployability must be remanded 
again for the issuance of a Statement of the Case.  See 
Stegall v. West, 11 Vet. App. 268 (1998).




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Ask the Veteran to submit 
documentation regarding the lump sum award 
to include the date on which he received 
his lump sum award and the amount of the 
award.  If the Veteran does not respond or 
does not have such information, the RO/AMC 
should request any documentation related 
to the lump sum award from the Office of 
Regional Counsel.  

2.  Ask the Veteran to complete and return 
a Financial Status Report (VA Form 20-
5655), listing all assets, debts, income 
and expenses, and reflecting his current 
marital status.  Any unusual expenses or 
debts should be supported by 
documentation.

3.  Prepare an audit, which clearly shows 
the calculation of the overpayment.  The 
audit and an explanatory letter should be 
sent to the Veteran, and a copy included 
in the claims folder.

4.  Associate the Veteran's IVM folder 
with the claims folder.  If for some 
reason the IVM folder is unavailable, the 
RO should state that fact and the reason 
therefor.

5.  After completion of the foregoing, 
adjudicate the issue as to whether the 
debt is proper.  A copy of the decision 
should be associated with the claims 
folder.   



6.  If the decision remains adverse to the 
Veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded an opportunity to 
respond before the case is returned to the 
Board.  If applicable, 

7.  Issue a statement of the case 
addressing the Veteran's claim for 
entitlement to individual unemployability.  
Advise the Veteran of the date on which 
the time allowed for perfecting a timely 
substantive appeal of this claim expires.  
If the Veteran perfects his appeal by 
submitting a timely and adequate 
substantive appeal, then the RO should 
return the claim to the Board for the 
purpose of appellate consideration, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

